Not for Publication

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY



DR. HARSHAD PATEL and RICHARD
ARJUN KAUL, M.D.,
                                                                 Civil Action No. 19-8946
               Plaint fft                                                OPINION
        V.

RICHARD CRIST, et al.,

               Defendants.


John Michael Vazguez, U.S.D.J.
        Presently pending before the Court are motions to dismiss filed by (I) Allstate Insurance

Company, Richard Crist and Benjamin Hickey (collectively, the “Allstate Defendants”), D.E. 46,

and (2) the State of New Jersey, Office of the New Jersey Attorney General, Office of the

Commissioner of the New Jersey Department of Banking and Insurance, and Office of the

Insurance Fraud Prosecutor (collectively, the “State Defendants”), D.E. 48. Plaintiffs filed a letter

in opposition to the motions, D.E. 67, to which Defendants replied, D.E. 70, 71. The Court

reviewed the submissions made in support and opposition to the motions and considered the

motions without oral argument pursuant to Fed. R. Civ. P. 78(b) and L. Civ. R, 78.1(b).’ For the

reasons that follow, Defendants’ motions are GRANTED.




  The Allstate Defendants’ brief in support of their motion to dismiss, D.E. 47, will be referred to
as “Allstate Def. Br.”; the State Defendants’ brief in support of their motion to dismiss, D.E. 48-
1, will be referred to as “State DeE Br.”; Plaintiffs’ letter in opposition, D.E. 67, will be referred
to as “Plf. Opp.”; the State Defendants’ reply brief, D.E. 70, will be referred to as “State Def.
Reply”; and the Allstate Defendants’ reply brief, D.E. 71, will be referred to as “Allstate Def.
Reply”.
                                                  1
    I.       INTRODUCTION

         Through their Amended Complaint, Plaintiffs Dr. Harshad Patel and Richard Aijun Kaul,

M.D., in essence, seek to have the New Jersey Insurance Fraud Prevention Act (“IFPA”), N.J.S.A.

17:33A-20, etseq., repealed. Plaintiffs allege that the IFPA is unconstitutional and, among other

things, seek a declaratory judgment stating that all judgments and settlements entered against

healthcare providers pursuant to the IFPA are null and void. Am. Compl. at 27.

         Plaintiffs filed initially filed suit in this matter in the Northern District of Georgia. D.E. I.

On February 12, 2019, the Court entered an order requiring Plaintiffs to show cause why venue

was proper in the Northern District of Georgia. D.E. 4. After considering the parties’ responses

to the order to show cause, the Court determined that the Northern District of Georgia was an

improper venue. Accordingly, this matter was transferred to the District of New Jersey on March

24, 2019.2 D.E. 22. Defendants subsequently filed their motions to dismiss on May 24, 2019,

seeking to dismiss the Amended Complaint in its entirety pursuant to Federal Rules of Civil

Procedure l2(b)(I) and 12(b)(6). D.E. 46, 48.

         Plaintiffs filed a letter in opposition to both motions to dismiss.        In their opposition,

Plaintiffs state that the IFPA is unconstitutional and attached a spreadsheet listing damages and

punishments that are permissible under the IFPA that are not available under presumably similar

insurance fraud prevention statutes in other states. PIf. Opp., D.E. 67. Plaintiffs’ opposition letter,

however, fails to address any of Defendants’ arguments as to dismissal. After the motions to

dismiss were filed, Plaintiffs also submitted a number of letters and certifications on the docket



2 When this case was transferred, it was initially assigned to Judge McNulty. On May 22, 2019,
Judge McNulty prospectively recused himself from this matter and three related cases due to a
perceived conflict of interest. D.E. 45. All four matters were transferred to Judge Martinotti on
June 5, 2019. D.E. 50. The four matters were transferred to the undersigned on December 19,
2019, due to a conflict of interest with Judge Martinotti. D.E. 82.
                                                    2
that, among other things, appear to provide additional factual support for Plaintiffs’ claims. D.E.

54, 55, 65, 66. Again, in each of these submissions, Plaintiffs do not counter any of the arguments

Defendants raised in their motions to dismiss. The Allstate Defendants and State Defendants also

filed reply briefs. D.E. 70, 71.

    II.       LEGAL STANDARD

          In deciding a Rule 1 2(b)( 1) motion to dismiss for lack of subject matterjurisdiction, a court

must first determine whether the party presents a facial or factual attack because that distinction

determines how the pleading is reviewed. See Mortensen v. First Fed. Sai’. & Loan Ass ‘ii, 549

F.2d 884, 891 (3d Cir. 1977). “A facial attack concerns an alleged pleading deficiency whereas a

factual attack concerns the actual failure of a plaintiffs claims to comport factually with the

jurisdictional prerequisites.” Youngv. United States, 152 F. Supp. 3d 337, 345 (D.N.J. 2015). For

a factual attack, “the court may consider and weigh evidence outside the pleadings to determine if

it has jurisdiction.” Gould Elecs. Inc. v. United States, 220 F.3d 169, 178 (3d Cir. 2000), holding

modified by Simon v. United States, 341 F.3d 193 (3d Cir. 2003). The burden is on the plaintiff to

prove the Court has jurisdiction. Id.

          Here, Defendants argue that as pled, Plaintiffs lack standing to assert their claims. Allstate

Def. Br. at 18-23; State Def. Br. at 11-16. Thus, Defendants raise a facial attack. See Long v. Se.

Pa. Transp. Auth., 903 F.3d 312, 320 (3d Cir. 2018) (explaining that challenge to standing before

answer was filed is “by definition, a facial attack”). Accordingly, the Court limits its review to

allegations in the Amended Complaint.

   III.      ANALYSIS

          “Article III of the Constitution limits the jurisdiction of federal courts to ‘Cases’ and

‘Controversies.” Lance i Coffman, 549 U.S. 437, 439 (2007). Standing to sue is a “[c]omponent



                                                    3
of the case-or-controversy” requirement. Id. Thus, a court must dismiss a case for lack of subject

matter jurisdiction if a plaintiff lacks Article III standing. Finkelman v. Nat’l Football League,

810 F.3d 187, 195 (3d Cir. 2016). To establish Article III standing, a plaintiff “must demonsfrale

‘(I) an injury-in-fact, (2) a sufficient causal connection between the injury and the conduct

complained of, and (3) a likelihood that the injury will be redressed by a favorable decision.” Id.

at 193 (quoting Neale i Volvo Cars ofN Am., LLC, 794 F.3d 353, 358—59 (3d Cir. 2015) (internal

quotation marks omitted and punctuation modified)). The first element, an injury-in-fact, requires

that a plaintiff show “the invasion of a concrete and particularized legally protected interest’

resulting in harm ‘that is actual or imminent, not conjectural or hypothetical.” Id. (quoting Blunt

v. Lower Merion Sch. Dist., 767 F.3d 247, 278 (3d Cir. 2014)). Moreover, a plaintiff “must clearly

and specifically set forth facts sufficient to satisfy. .standing” as “a federal court is powerless to
                                                      .




create its own jurisdiction by embellishing otherwise deficient allegations of standing.” iVhitmore

v. Arkansas, 495 U.S. 149, 155 (1990).

         In this instance, Plaintiffs fail to establish standing. The Amended Complaint broadly

addresses allegations of harm to the public and unnamed healthcare professionals as a result of the

IFPA. But “[i]t is not enough to assert a generalized, abstract grievance shared by a large number

of similarly situation people.” Common Cause ofPa. v. Pennsylvania, 558 F.3d 249, 258 (3d Cir.

2009).    In fact, the Amended Complaint only discusses Plaintiffs’ alleged harm in a single

sentence. In Count Four, which alleges that the IFPA violates the Fifih Amendment, Plaintiffs

allege that they “have been denied access to exculpatory evidence,” are “subject to verbal abuse

and harassment from corrupted state court judges,” and that pursuant to its powers under the IFPA,

Allstate “illegally revoked” Plaintiff Kaul’s medical license.” Am. Compi. at 24. Plaintiffs,

however, fail to clarify what the exculpatory evidence is for or how it relates to the IFPA, explain



                                                 4
the circumstances of the alleged abuse and harassment, or provide details as to how Allstate was

able to revoke Kaul’s state medical license. These vague and unsubstantiated allegations are not

sufficient to establish that Plaintiffs suffered an injury-in-fact as a result of the IFPA. Accordingly,

Plaintiffs fail to establish that they have standing to assert any of their claims. Without Article III

standing, this Court lacks subject matter jurisdiction over the matter,3

         IV.   CONCLUSION

         For the reasons set forth above, Defendants’ motions to dismiss, D.E. 46, 48, are

GRANTED. Plaintiffs shall have thirty (30) days to file an amended complaint, which cures the

deficiencies noted herein. If Plaintiffs do not file an amended pleading, the dismissed claims will

be dismissed with prejudice. An appropriate Order accompanies this Opinion.

Dated:         January 7, 2020

                                                                               /
                                                John Michael Vazque% iish.J.




  Because this Court lacks subject matter jurisdiction, the Court will not address Defendants’
remaining arguments as to dismissal of the Amended Complaint.

                                                   5
